Title: To Alexander Hamilton from Philip Schuyler, 25 January 1795
From: Schuyler, Philip
To: Hamilton, Alexander


My Dear Sir
New York Sunday Jan: 25th 1795
Since my last there has been a full meeting of friends, In which I declared that I hoped every Gentleman who had a feeling for my reputation, would Vote for Mr King. If the adverse party should propose me, that I was determined at all events, If elected instantly to resign, and that in such an event all wished the reelection of Mr. King, that the other party I was well informed had changed their ground and then contemplated a Gentleman present in the room. The propriety of my determination was acceeded to by every person present. Mr. Jones then got up, and Observed that he believed It was he that was alluded to by me. He knew our opponents had him in contemplation, that he was determined to discountenance their views and that he would decidely vote for Mr King. The question was then put and all unanimously agreed to support Mr. King.
In the Assembly we shall certainly have 35 for Mr. King, and If one of the Albany members arrives in time then 36, and we have good grounds to hope for An Accession of two from the other side of the Question, but as 35 is a majority of three, without the Absent Albany members, two of which being dead all is safe thereby. Mr Powers will not be here hence we shall stand In Senate 12 for to 11 against. I hinted to Mr. King that I apprehended one of the 12 might be sick on the day of Election, It has been purposely observed in company where he was present That any member on our side who might be sick on that day, would risk his reputation. He acquised in the sentiment and declared If he could breath he would be present. Relying on this there will be no deception by ballot.
On the third of February there is a call of all the regents of the university, to decide on the application for a College by the Citizens of Albany and those of Schenectady. Should I not be present It would give Occasion for animadversion. I must therefore postpone my visit to you until after that day.
All sides are impatient to see the report you have made; pray do not forget to send me a copy as soon as printed.
My Love to My Eliza & the Children   Yours affectionately

P Schuyler
Hon: Alexander Hamilton Esqr

